COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 The County of El Paso,                       '
                                                             No. 08-14-00250-CV
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                              243rd District Court
 Joel Navar,                                  '
                                                           of El Paso County, Texas
                                              '
                           Appellee.
                                              '                (TC# 2010-1789)




                                         ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until December 25, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Paul F. Grajeda, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before December 25, 2014.

       IT IS SO ORDERED this 26th day of November, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.